Case 2:20-cr-20525-GAD-RSW ECF No. 26, PageID.57 Filed 01/27/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

     UNITED STATES OF AMERICA,

               Plaintiff,
                                                 Case No. 20-cr-20525-1
                   v.
                                          UNITED STATES DISTRICT COURT JUDGE
                                                  GERSHWIN A. DRAIN
    DEMETRIUS DESHAWN BUTLER,

              Defendant.

____________________________/

OPINION AND ORDER GRANTING DEFENSE COUNSEL’S MOTION TO
               WITHDRAW AS COUNSEL [#23]

      Presently before the Court is Thomas A. Jakuc’s (“Defense Counsel”) Motion

to Withdraw as Counsel for Defendant Demetrius Deshawn Butler (“Defendant”),

which was filed on January 11, 2021. See ECF No. 23. In his Motion, Defense

Counsel asserts that there has been a breakdown in the attorney-client relationship

to the extent that he should no longer represent Defendant. Id. at PageID.50. A

hearing on this matter was held on January 27, 2021.

      “Federal courts have an independent interest in ensuring that criminal trials

are conducted within the ethical standards of the profession and that legal

proceedings appear fair to all who observe them.” Wheat v. United States, 486 U.S.

153, 160 (1988). Moreover, the Eastern District of Michigan’s Local Rules provide:

      (a) An attorney, whether retained or appointed, who enters a post-
                                        -1-
Case 2:20-cr-20525-GAD-RSW ECF No. 26, PageID.58 Filed 01/27/21 Page 2 of 3




         indictment appearance shall continue to represent the defendant
         until the case is dismissed, the defendant is acquitted, or the direct
         appeal is completed unless the attorney is granted leave to withdraw
         by the District Court or the Court of Appeals if notice of appeal has
         been filed.

      (b) An attorney who has appeared in a criminal case may thereafter
         withdraw only by written motion served upon the defendant
         personally or at the defendant's last-known address and upon all
         other parties. The Court may deny a motion to withdraw if the
         attorney's withdrawal would unduly delay trial of the case, or be
         unfairly prejudicial to any party, or otherwise not be in the interest
         of justice.

E.D. Mich. LR 57.1(a), (b).

      Here, Defense Counsel explains that he does not feel that he can adequately

and properly represent Defendant in the present proceedings in light of the

aforementioned breakdown in the attorney-client relationship.         ECF No. 23,

PageID.50. Based on Defense Counsel’s present Motion and the hearing on January

27, 2021, the Court finds that it is in the interest of justice to grant the relief

requested.   Accordingly, the Court GRANTS Defense Counsel’s Motion to

Withdraw as Counsel [#23].

      The Federal Defender Office is appointed to appoint a CJA panel attorney to

represent Defendant in this matter. The parties, including newly appointed counsel,

shall appear for a Status Conference on February 22, 2021 at 10:00 a.m.

      IT IS SO ORDERED.

Dated: January 27, 2021


                                         -2-
Case 2:20-cr-20525-GAD-RSW ECF No. 26, PageID.59 Filed 01/27/21 Page 3 of 3




                                                /s/Gershwin A. Drain
                                                GERSHWIN A. DRAIN
                                                United States District Judge

                       CERTIFICATE OF SERVICE

         Copies of this Order were served upon attorneys of record on
            January 27, 2021, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                 Case Manager




                                     -3-
